DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 11/09/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kuk et al US PG-Pub (2013/0106198 A1).
	Regarding claim 1, Kuk et al discloses a power transmission communication unit (100, 200), comprising: 
a power transmission coil (110) capable of transmitting electric power without contact with a counterpart side power transmission coil (210) (see Figs 1-5; par. [0043], in addition, it has been held that the recitation that an element is “capable of” perform a 
a communication antenna (156) capable of performing transmission and reception of signals with a counterpart side communication antenna (256) (see Figs 1-5; par. [0050], in addition, it has been held that the recitation that an element is “capable of” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ138); 
a support member (core assembly, Fig 3-5) to which the power transmission coil (110) and the communication antenna (156) are assembled (see Figs 3-5; par. [0063]-[0075]); and 
a mold member that covers the power transmission coil (110) and the communication antenna (156) with an insulating material in a state in which the power transmission coil (110) and the communication antenna (156) are assembled to the support member (core assembly, Fig 3-5), wherein the support member (core assembly, Fig 3-5) includes a groove section (120a) which is formed in a concave shape (122,123) and positions the communication antenna (156) accommodated inside the groove section (122,123) (see mold member inside core 120, Figs 1-5 and 8; par. [0022],[0024],[0077]-[0079],[0086]-[0088], [0092] and [0096]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art 
	Regarding claim 2, Kuk et al discloses the power transmission communication unit according to claim 1, wherein the support member (core assembly, Fig 3-5) includes an outer case (100, see Figs 1-2,5) that has an internal space section formed to be surrounded by an inner wall section (125) and accommodating the power transmission coil (110) and the communication antenna (156) there inside, the internal space section (125) of the outer case is filled with the mold member, and the groove section (120a) is formed on the counterpart side communication antenna side of the inner wall section (125) (see Figs 1-5; par. [0077]-[0084]).
	Regarding claim 3, Kuk et al discloses the power transmission communication unit according to claim 1, wherein the support member (core assembly, Fig 3-5) includes an inner case to an outside (100, see Figs 1-2,5) of which at least one of the power transmission coil (110) and the communication antenna (156) is attached, the mold member is filled in a state in which the inner case to which the power transmission coil (110) and the communication antenna (156) are assembled is surrounded by a mold, and the groove section (120a) is formed on the counterpart side communication 
	Regarding claim 4, Kuk et al discloses the power transmission communication unit according to claim 1, further comprising: a substrate (120,130) to which the power transmission coil (110) and the communication antenna (156) are electrically connected and assembled to the support member (core assembly, Fig 3-5), wherein the groove section includes an opening section facing the substrate side (120,130) (see Figs 1-5; par. [0022],[0024],[0077]-[0079],[0086]-[0088], [0092] and [0096]).
	Regarding claim 5, Kuk et al discloses the power transmission communication unit according to claim 2, further comprising: a substrate (120,130) to which the power transmission coil (110) and the communication antenna (156) are electrically connected and assembled to the support member (core assembly, Fig 3-5), wherein the groove section includes an opening section facing the substrate side (120,130) (see Figs 1-5; par. [0022],[0024],[0077]-[0079],[0086]-[0088], [0092] and [0096]).
	Regarding claim 6, Kuk et al discloses the power transmission communication unit according to claim 3, further comprising: a substrate (120,130) to which the power transmission coil (110) and the communication antenna (156) are electrically connected and assembled to the support member (core assembly, Fig 3-5), wherein the groove section includes an opening section facing the substrate side (120,130) (see Figs 1-5; par. [0022],[0024],[0077]-[0079],[0086]-[0088], [0092] and [0096]).



Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836